Exhibit 10.20

As of September 24, 2007

Denise White

c/o Viacom Inc.

1515 Broadway

New York, NY 10036

Dear Ms. White:

Viacom Inc. (the “Company”), 1515 Broadway, New York, New York, 10036, agrees to
employ you, and you accept such employment, on the terms and conditions set
forth in this letter agreement (“Agreement”). For purposes of this Agreement,
“Viacom” shall mean Viacom Inc. and its subsidiaries.

1.        Contract Period.    The term of your employment under this Agreement
shall begin on September 24, 2007 (the “Effective Date”) and, unless terminated
earlier as set forth herein, shall continue through and including September 23,
2010. The period from the Effective Date through September 23, 2010 is referred
to as the “Contract Period”, even if your employment terminates earlier for any
reason.

2.        Duties.    You shall devote your entire business time, attention and
energies to the business of Viacom during your employment with the Company;
provided, however, that nothing in this Agreement shall preclude you from
serving as a member of the board of directors of any for-profit entity with
prior approval from the Company’s Chief Executive Officer (“CEO”) or of any
charitable, educational, religious, entertainment industry trade, public
interest or public service organization, in each instance not inconsistent with
the business practices and policies of the Company, and provided further that
such activities do not interfere with the performance of your duties and
responsibilities hereunder. You shall be Executive Vice President, Human
Resources and Administration of the Company, and you shall perform all duties
reasonable and consistent with such office as may be assigned to you from time
to time by the Company’s Chief Administrative Officer, or other individual
designated by the CEO; provided, however, that, without your consent, you shall
not be required to report directly to any employee other than the CEO or a
direct report of the CEO.

3.        Compensation.

(a)      Salary.    The Company shall pay you base salary (“Salary”) at a rate
of Seven Hundred Fifty Thousand Dollars ($750,000) per year for all of your
services as an employee. Your Salary shall be subject to merit reviews, on or
about an annual basis, while actively employed during the Contract Period and
may, at that time, be increased but not decreased.

(b)      Annual Bonus.    You also shall be eligible to earn an annual bonus
(“Bonus”) or a Pro-Rated Bonus (as defined in paragraph 19(e)(ii)), as
applicable, with respect to each calendar year that you are employed during the
Contract Period, determined as set forth below.

 

  (i)

Your Bonus for each calendar year shall be determined in accordance with the
Viacom Inc. Short-Term Incentive Plan, or the Viacom Inc. Senior Executive
Short-Term Incentive Plan, as applicable, as they may be amended from time to
time (the “STIP”).

 

  (ii)

Your target Bonus for each calendar year during the Contract Period shall be 60%
of your Salary (your “Target Bonus”) as in effect on November 1st of such



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 2

 

 

year or the last day of the Contract Period, if earlier, and shall be adjusted
based on the Company’s performance (the “Company Performance Factor”) and your
individual performance (the “Individual Performance Factor”), in each case as
determined by the Company and as further provided in the STIP; provided,
however, that you shall receive not less than 100% of the Pro-Rated Bonus for
the 2007 calendar year.

(c)      Sign-On Bonus.    You shall receive an unconditional, non-forfeitable
sign-on bonus in the amount of Two Hundred Fifty Thousand Dollars ($250,000) as
soon as practicable following the Effective Date.

(d)      Long-Term Incentive Compensation.    During your employment under this
Agreement, you shall be eligible to receive annual grants of long-term
compensation under the Viacom Inc. 2006 Long-Term Management Incentive Plan or
any successor plan (the “LTMIP”), as determined by the Viacom Inc. Board of
Directors (the “Board”) or a committee of the Board, in its discretion, based on
a target value of Seven Hundred Thousand Dollars ($700,000), determined and
modified by the CEO and, if required, the Board or a committee of the Board. In
addition, you shall receive thirty thousand (30,000) restricted share units
under the LTMIP within ten (10) days after the Effective Date that shall vest in
three installments of an equal whole number of restricted share units on each of
the first, second and third anniversary of the date of grant.

(e)      Compensation During Short-Term Disability.    Your compensation for any
period that you are absent due to a short-term disability (“STD”) and receiving
compensation under a Viacom STD plan shall be determined in accordance with the
terms of such STD plan. The compensation provided to you under the applicable
STD plan shall be in lieu of the Salary provided under this Agreement. Your
participation in any other Viacom benefit plans or programs shall be governed by
the terms of the applicable plan or program documents, award agreements and
certificates.

(f)      Relocation.    Relocation services shall be provided to you in
accordance with the terms of the Viacom Relocation Policy Overview. For the
avoidance of doubt, the Company shall reimburse the cost of relocation with the
assistance of a relocation service provider chosen by you; provided, however,
that the Company shall only reimburse the cost of such relocation to the extent
that the cost of such relocation is comparable to the cost of the same
relocation provided by the relocation service provider most often used by the
Company.

(g)      Transportation.    From the Effective Date through May 24, 2008, unless
employment is terminated earlier as set forth herein, and subject to provision
to the Company of reasonable supporting documentation, you shall be reimbursed
for air transportation round-trips if used for your own personal travel between
the Seattle, Washington metropolitan area and the New York metropolitan area, in
accordance with the Company’s business travel policies.

4.        Benefits.    During your employment under this Agreement, you shall be
eligible to participate in any vacation programs, medical and dental plans and
life insurance plans, STD and long-term disability (“LTD”) plans, retirement and
other employee benefit plans the Company may have, establish or maintain from
time to time and for which you qualify pursuant to the terms of the applicable
plan.

5.        Business Expenses.    During your employment under this Agreement, the
Company shall reimburse you for such reasonable travel and other expenses,
incurred in the performance of your duties



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 3

 

in accordance with the Company’s policies, as are customarily reimbursed to
Company executives at comparable levels.

6.        Non-Competition and Non-Solicitation.

(a)      Non-Competition.

 

  (i)

Your employment with the Company is on an exclusive and full-time basis, and,
other than as set forth in paragraph 2, while you are employed by the Company,
you shall not engage in any other business activity which is in conflict with
your duties and obligations (including your commitment of time) to the Company.
During the Non-Competition Period, you shall not directly or indirectly engage
in or participate as an owner, partner, holder or beneficiary of stock, stock
options or other equity interest, officer, employee, director, manager, partner
or agent of, or consultant for, any business competitive with any business of
Viacom without the prior written consent of the Company. This provision shall
not limit your right to own not more than one percent (1%) of any of the debt or
equity securities (or options or other rights to purchase the debt or equity
securities) of any business organization that is then filing reports with the
Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, unless such ownership constitutes a
significant portion of your net worth.

 

  (ii)

The “Non-Competition Period” begins on the Effective Date and ends on the last
day of the Contract Period, provided that:

 

  1.

If the Company terminates your employment without Cause or if you validly resign
for Good Reason before the end of the Contract Period, then the Non-Competition
Period shall end on the earlier of (i) the end of the period in which you are
receiving payments pursuant to paragraph 11(c)(i) or (ii) the effective date of
your waiver in writing of any right to receive or continue to receive
compensation and benefits under paragraph 11. You shall be deemed to have
irrevocably provided such waiver if you accept competing employment.

 

  2.

If the Company terminates your employment for Cause or you resign other than for
Good Reason, the Non-Competition Period shall end on the later of (i) the last
day of the Contract Period or (ii) eighteen (18) months after such termination
or resignation.

(b)      Non-Solicitation.

 

  (i)

During the Non-Solicitation Period, you shall not directly or indirectly engage
or attempt to engage in any of the following acts:

 

  1.

Employ or solicit the employment of any person who is then, or has been within
six (6) months prior thereto, an employee of Viacom; or



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 4

 

  2.

Interfere with, disturb or interrupt the relationships (whether or not such
relationships have been reduced to formal contracts) of Viacom with any
customer, supplier, independent contractor, consultant, joint venture or other
business partner.

 

  (ii)

The “Non-Solicitation Period” begins on the Effective Date and ends on the last
day of the Contract Period, or, if longer, eighteen (18) months after the
Company terminates your employment for Cause or you resign other than for Good
Reason.

7.        Confidentiality and Other Obligations.

(a)      Confidential Information.    You shall not use for any purpose or
disclose to any third party any information relating to Viacom, Viacom’s clients
or other parties with which Viacom has a relationship, or that may provide
Viacom with a competitive advantage (“Confidential Information”), other than
(i) in the performance of your duties under this Agreement consistent with the
Company’s or Viacom’s policies or (ii) as may otherwise be required by law and
consistent with the requirements of paragraph 9. Confidential Information shall
include, without limitation, trade secrets; inventions (whether or not
patentable); technology and business processes; business, product or marketing
plans; negotiating strategies; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; public information that becomes proprietary as a
result of Viacom’s compilation of that information for use in its business;
documents (including any electronic record, videotapes or audiotapes) and oral
communications incorporating Confidential Information. You shall also comply
with any and all confidentiality obligations of Viacom to a third party that you
know or should know about, whether arising under a written agreement or
otherwise. Information shall not be deemed Confidential Information if it is or
becomes generally available to the public other than as a result of an
unauthorized disclosure or action by you or at your direction or by any other
person who directly or indirectly receives such information from you.

(b)      Interviews, Speeches or Writings About Viacom.    Except in the
performance of your duties under this Agreement consistent with Viacom’s
policies, you shall obtain the express authorization of the Company before
(i) giving any speeches or interviews or (ii) preparing or assisting any person
or entity in the preparation of any books, articles, radio broadcasts,
electronic communications, television or motion picture productions or other
creations, in either case concerning Viacom or any of its respective businesses,
officers, directors, agents, employees, suppliers or customers.

(c)      Non-Disparagement.    You shall not, directly or indirectly, in any
communications with any reporter, author, producer or any similar person or
entity, the press or other media, or any customer, client or supplier of Viacom,
criticize, ridicule or make any statement which is negative, disparages or is
derogatory of Viacom or any of its directors or senior officers.

(d)      Scope and Duration.    The provisions of paragraph 7(a) shall be in
effect during the Contract Period and at all times thereafter. The provisions of
paragraphs 7(b) and 7(c) shall be in effect during the Contract Period and for
one (1) year thereafter and such provisions shall apply to all formats and
platforms now known or hereafter developed, whether written, printed, oral or
electronic, including without limitation e-mails, “blogs”, internet sites, chat
or news rooms, podcasts or any online forum.



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 5

 

8.        Viacom Property.

(a)      Viacom Ownership.

 

  (i)

The results and proceeds of your services to the Company, whether or not created
during the Contract Period, including, without limitation, any works of
authorship resulting from your services and any works in progress resulting from
such services, shall be works-made-for-hire and Viacom shall be deemed the sole
owner throughout the universe of any and all rights of every nature in such
works, with the right to use, license or dispose of the works in perpetuity in
any manner Viacom determines in its sole discretion without any further payment
to you, whether such rights and means of use are now known or hereafter defined
or discovered.

 

  (ii)

If, for any reason, any of the results and proceeds of your services to the
Company are not legally deemed a work-made-for-hire and/or there are any rights
in such results and proceeds which do not accrue to Viacom under this paragraph
8(a), then you hereby irrevocably assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of every nature in the
work, and Viacom shall have the sole right to use, license or dispose of the
work in perpetuity throughout the universe in any manner Viacom determines in
its sole discretion without any further payment to you, whether such rights and
means of use are now known or hereafter defined or discovered.

 

  (iii)

Upon request by the Company, whether or not during the Contract Period, you
shall do any and all things which the Company may deem useful or desirable to
establish or document Viacom’s rights in the results and proceeds of your
services to the Company, including, without limitation, the execution of
appropriate copyright, trademark and/or patent applications, assignments or
similar documents. You hereby irrevocably designate the General Counsel,
Secretary or any Assistant Secretary of Viacom Inc. as your attorney-in-fact
with the power to take such action and execute such documents on your behalf. To
the extent you have any rights in such results and proceeds that cannot be
assigned as described above, you unconditionally and irrevocably waive the
enforcement of such rights.

 

  (iv)

The provisions of this paragraph 8(a) do not limit, restrict, or constitute a
waiver by Viacom of any ownership rights to which Viacom may be entitled by
operation of law by virtue of being your employer.

 

  (v)

You and the Company acknowledge and understand that the provisions of this
paragraph 8 requiring assignment of inventions to Viacom do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870, to the extent that such provision applies to you. You agree to
advise the Company promptly in writing of any inventions that you believe meet
the criteria in California Labor Code Section 2870.



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 6

 

(b)      Return of Property.    All documents, data, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for you and utilized by you in the
course of your employment with the Company shall remain the exclusive property
of Viacom and shall remain in Viacom’s exclusive possession at the conclusion of
your employment.

9.        Legal Matters.

(a)      Communication.    Except as required by law or legal process or at the
request of the Company, you shall not communicate with anyone, except to the
extent necessary in the performance of your duties under this Agreement in
accordance with Viacom Inc.’s policies, with respect to the facts or subject
matter of any claim, litigation, regulatory or administrative proceeding
directly or indirectly involving Viacom (“Viacom Legal Matter”) without
obtaining the prior consent of Viacom Inc. or its counsel.

(b)      Cooperation.    You agree to cooperate with Viacom and its attorneys in
connection with any Viacom Legal Matter. Your cooperation shall include, without
limitation, providing assistance to and meeting with Viacom’s counsel, experts
or consultants, and providing truthful testimony in pretrial and trial or
hearing proceedings. In the event that your cooperation is requested after the
termination of your employment, Viacom shall (i) seek to minimize interruptions
to your schedule to the extent consistent with its interests in the matter; and
(ii) reimburse you for all reasonable and appropriate out-of-pocket expenses
actually incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses.

(c)      Testimony.    Except as required by law or legal process or at the
request of Viacom Inc., you shall not testify in any lawsuit or other proceeding
which directly or indirectly involves Viacom, or which may create the impression
that such testimony is endorsed or approved by Viacom.

(d)      Notice to Viacom.    If you are requested or if you receive legal
process requiring you to provide testimony, information or documents (including
electronic documents) in any Viacom Legal Matter or that otherwise relates,
directly or indirectly, to Viacom or any of its officers, directors, employees
or affiliates, you shall give prompt notice of such event to Viacom Inc.’s
General Counsel and you shall follow any lawful direction of Viacom Inc.’s
General Counsel or his/her designee with respect to your response to such
request or legal process.

(e)      Adverse Party.    The provisions of this paragraph 9 shall not apply to
any litigation or other proceeding in which you are a party adverse to Viacom;
provided, however, that Viacom expressly reserves its rights under paragraph 7
and its attorney-client and other privileges with respect to its documents and
Confidential Information, except if expressly waived in writing.

(f)      Duration.    The provisions of this paragraph 9 shall apply during the
Contract Period and at all times thereafter, and shall survive the termination
of your employment with the Company, with respect to any Viacom Legal Matter
arising out of or relating to the business in which you were engaged during your
employment with the Company. As to all other Viacom Legal Matters, the
provisions of this paragraph 9 shall apply during the Contract Period and for
one year thereafter or, if longer, during the pendency of any Viacom Legal
Matter which was commenced, or which Viacom received notice of, during such
period.



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 7

 

10.      Termination for Cause.

(a)      Termination Payments.    The Company may terminate your employment
under this Agreement for Cause and thereafter shall have no further obligations
to you under this Agreement or otherwise, except for any earned but unpaid
Salary through and including the date of termination and any other amounts or
benefits required to be paid or provided by law or under any plan of the Company
(the “Accrued Compensation and Benefits”). Without limiting the generality of
the preceding sentence, upon termination of your employment for Cause, you shall
have no further right to any Bonus or to exercise or redeem any stock options or
other equity compensation.

(b)      Cause Definition.    “Cause” shall mean, by using an objective
standard: (i) conduct constituting embezzlement, material misappropriation or
fraud, whether or not related to your employment with the Company; (ii) conduct
constituting a felony, whether or not related to your employment with the
Company; (iii) conduct constituting a financial crime, material act of
dishonesty or material unethical business conduct, involving Viacom;
(iv) willful unauthorized disclosure or use of Confidential Information; (v) the
failure to substantially obey a material lawful directive that is appropriate to
your position from a superior in your reporting line or the Board; (vi) your
material breach of any material obligation under this Agreement; (vii) the
failure or refusal to substantially perform your material obligations under this
Agreement (other than any such failure or refusal resulting from your STD or
LTD); (viii) the willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
whether or not related to employment with the Company, after being instructed by
Viacom to cooperate; (ix) the willful destruction of or failure to preserve
documents or other material known to be relevant to any investigation referred
to in subparagraph (viii) above; or (x) the willful inducement of others to
engage in the conduct described in subparagraphs (i) – (ix).

(c)      Notice/Cure.    The Company shall give you written notice prior to
terminating your employment on any of the bases described in paragraph 10(b)(v),
(vi), (vii), (viii), (ix) or (x), setting forth the nature of any alleged
failure, breach or refusal in reasonable detail and the conduct required to cure
such breach, failure or refusal. Except for a failure, breach or refusal which,
by its nature, cannot reasonably be expected to be cured, you shall have ten
(10) business days from the giving of such notice within which to cure;
provided, however, that, if the Company reasonably expects irreparable injury
from a delay of ten (10) business days, the Company may give you notice of such
shorter period within which to cure as is reasonable under the circumstances,
which may include the termination of your employment without notice and with
immediate effect.

11.      Resignation for Good Reason and Termination Without Cause.

(a)      Resignation for Good Reason.

 

  (i)

You may resign for Good Reason at any time that you are actively employed during
the Contract Period by written notice to the Company no more than thirty
(30) days after the occurrence of the event constituting Good Reason. Such
notice shall state the grounds for such Good Reason resignation and an effective
date no earlier than thirty (30) business days after the date it is given. The
Company shall have ten (10) business days from the giving of such notice within
which to cure and, in the event of such cure, your notice shall be of no further
force or effect.

 

  (ii)

“Good Reason” shall mean without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 8

 

 

connection with your death or LTD): (i) the assignment to you of duties or
responsibilities substantially inconsistent with your position(s) or duties;
(ii) the withdrawal of material portions of your duties; or (iii) the material
breach by the Company of any material obligation under this Agreement.

(b)      Termination Without Cause.    The Company may terminate your employment
under this Agreement without Cause at any time during the Contract Period by
written notice to you.

(c)      Termination Payments/Benefits.    In the event that your employment
terminates under paragraph 11(a) or (b), you shall thereafter receive the
compensation and benefits described below and the following shall apply:

 

  (i)

The Company shall continue to pay your Salary (at the rate in effect on the date
of termination) for the longer of one (1) year or until the end of the Contract
Period (subject to the limitation set forth in the next paragraph);

 

  (ii)

You shall be eligible to receive a Bonus or Pro-Rated Bonus, as applicable, for
each year during the Contract Period, calculated as provided in paragraph
19(e)(iii), provided that the total severance payment you receive pursuant to
paragraphs 11(c)(i) and (ii) shall in no event exceed two times the sum of your
Salary and Target Bonus in the calendar year in which such termination occurs;

 

  (iii)

Provided you validly elect continuation of your medical and dental coverage
under Section 4980B(f) of the Internal Revenue Code of 1986 (the “Code”)
(relating to coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”)), your coverage and participation under the Company’s medical
and dental benefit plans and programs in which you were participating
immediately prior to your termination of employment pursuant to this paragraph
11, shall continue at no cost to you (except as provided in paragraph 19(a))
until the earlier of (i) the end of the Contract Period or (ii) the date on
which you become eligible for medical and/or dental coverage from a third party.
You may elect to continue your medical and dental coverage under COBRA at your
own expense for the balance, if any, of the period required by law;

 

  (iv)

The Company shall continue to provide you with life insurance coverage, at no
premium cost to you (unless you had no coverage at the time of termination),
until the end of the Contract Period or, if longer, the end of the period in
which you are receiving payments pursuant to paragraph 11(c)(i), in accordance
with the Company’s then-current policy, as may be amended from time to time, and
in the amount then furnished at no cost to other Company executives at
comparable levels. Such coverage shall end in the event you are eligible to
obtain life insurance coverage from another employer;

 

  (v)

The following shall apply with respect to any stock options granted to you under
any Viacom Inc. long-term incentive plan:

(x)      all stock options that have not vested as of the date of your
termination of employment, but that would have vested on or before the end of
the Contract Period, shall become fully vested on the date of termination and
such stock



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 9

 

options shall remain exercisable for six (6) months after such date (or, if
longer, such period provided under the terms of the applicable long-term
incentive plan), but in no event later than the expiration date of such options;
and

(y)      all outstanding stock options that have vested on or prior to the date
of your termination of employment pursuant to this paragraph 11 shall remain
exercisable for six (6) months after such date (or, if longer, such period
provided under the terms of the applicable long-term incentive plan), but in no
event later than the expiration date of such options;

 

  (vi)

(x) All restricted share units granted to you under any Viacom Inc. long-term
incentive plan that have not vested as of the date of your termination of
employment, but that would have vested on or before the end of the Contract
Period and (y) all tranches of the 30,000 restricted share units provided for in
paragraph 3(d) that are unvested shall become fully vested on the date of
termination;

 

  (vii)

There shall be no acceleration of the vesting of any equity or long-term
incentive awards granted to you under any Viacom Inc. long-term incentive plan,
unless otherwise provided herein or under the terms of the applicable long-term
incentive plan;

 

  (viii)

With respect to any performance share units or other equity awards with
performance criteria that have been granted to you under any Viacom Inc.
long-term incentive plan after January 1, 2007 (“PSUs”) for which the applicable
performance period for any such award has not ended prior to the date of such
termination, the number of shares of Viacom Class B Common Stock to be delivered
to you with respect to such PSU award shall be determined based on valuation
criteria for such shortened performance period ending on the date of such
termination, multiplied by a fraction, the numerator of which is the number of
days starting with and inclusive of the first date of the relevant performance
period and ending on and inclusive of the date of such termination and the
denominator of which is the number of days in the full three-year performance
period. Such shares shall be delivered in full settlement of the PSUs in
accordance with any Viacom Inc. long-term incentive plan and the terms and
conditions applicable to the PSUs (the “PSU Terms and Conditions”). Your award
will be forfeited in full, and no shares will be delivered if your employment
terminates before the end of the performance period for any reason other than as
provided in paragraphs 11, 13 and 14; and

 

  (ix)

The Company shall pay or continue to provide, as applicable, the Accrued
Compensation and Benefits.

(d)      Release.    The Company shall not be required to make the payments or
provide the benefits described in this paragraph 11 (except for the Accrued
Compensation and Benefits), unless you execute and deliver to the Company a
release in substantially the form appended hereto as Appendix A or any other
form of release as is in use by the Company at the time of your termination of
employment, and the release has become effective and irrevocable in its
entirety.



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 10

 

(e)      Mitigation.    You shall be required to Mitigate (as defined in
paragraph 19(c)) the amount of any payment provided for in subsections (i),
(ii) (iii), (iv) and (v) of paragraph 11(c). Mitigation shall not, however, be
required for twelve (12) months after the termination of your employment or, if
less, the balance of the Contract Period.

12.      Resignation in Breach of the Agreement.    If you resign prior to the
expiration of the Contract Period other than for Good Reason, such resignation
shall be treated as a termination for Cause under paragraph 10. After such
resignation, without limitation of other rights or remedies available to the
Company, the Company shall have no further obligations to you under this
Agreement or otherwise, except for any Accrued Compensation and Benefits.

13.      Termination Due to Death.

(a)      Death While Employed.    In the event of your death prior to the end of
the Contract Period while actively employed with the Company, this Agreement
shall automatically terminate. Thereafter, your designated beneficiary (or, if
there is no such beneficiary, your estate) shall receive (i) any Accrued
Compensation and Benefits as of the date of your death, (ii) for the year in
which death occurs, any Bonus or Pro-Rated Bonus, as applicable, which you would
have been eligible to receive, calculated in accordance with paragraph
19(e)(iii) and (iii) with respect to any PSUs for which the applicable
performance period for any such award has not ended prior to the date of your
death, the number of shares of Viacom Class B Common Stock to be delivered to
you with respect to such PSU award shall be determined based on valuation
criteria for such shortened performance period ending on the date of your death,
multiplied by a fraction, the numerator of which is the number of days starting
with and inclusive of the first date of the relevant performance period and
ending on and inclusive of the date of your death and the denominator of which
is the number of days in the full three-year performance period. Such shares
shall be delivered in full settlement of the PSUs in accordance with the PSU
Terms and Conditions. Your award under subsection (iii) above will be forfeited
in full, and no shares will be delivered if your employment terminates before
the end of the performance period for any reason other than as provided in
paragraphs 11, 13 and 14. All tranches of the 30,000 restricted share units
provided for in paragraph 3(d) that are unvested shall become fully vested on
the date of your death.

(b)      Death After the End of Employment.    In the event of your death while
you are entitled to receive compensation or benefits under paragraphs 11 or 15,
in lieu of such payments your designated beneficiary (or, if there is no such
beneficiary, your estate) shall receive, to the extent not previously paid to
you, (i) continuation of Salary pursuant to the applicable paragraph through the
date of death; (ii) if you were entitled to receive compensation or benefits
under paragraph 11, for the year in which death occurs, any Bonus or Pro-Rated
Bonus, as applicable, for the year in which death occurs, payable under such
paragraph, calculated in accordance with paragraph 19(e)(iii); and (iii) any
Accrued Compensation and Benefits.



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 11

 

14.      Termination Due to LTD.

(a)      In the event you are absent due to a LTD and receiving compensation
under a Viacom LTD plan, this Agreement shall terminate on the date you begin
receiving compensation under a Viacom LTD plan without any further action
required by the Company. In the event of such termination, you shall receive
(i) any Accrued Compensation and Benefits and (ii) for the year in which such
termination occurs, any Bonus or Pro-Rated Bonus, as applicable, which you would
have been entitled to receive, calculated in accordance with paragraph
19(e)(iii). Except as set forth in the previous sentence, the compensation
provided to you under the applicable LTD plan shall be in lieu of any
compensation from the Company (including, but not limited to, the Salary
provided under this Agreement or otherwise). Your participation in any other
Viacom benefit plans or programs shall be governed by the terms of the
applicable plan or program documents, award agreements and certificates.

(b)      With respect to any PSUs for which the applicable performance period
for any such award has not ended prior to the date on which benefits commence
for you under the LTD program, the number of shares of Viacom Class B Common
Stock to be delivered to you with respect to such PSU award shall be determined
based on valuation criteria for such shortened performance period ending on the
date on which benefits commence for you under the LTD program, multiplied by a
fraction, the numerator of which is the number of days starting with and
inclusive of the first date of the relevant performance period and ending on and
inclusive of the date on which benefits commence for you under the LTD program
and the denominator of which is the number of days in the full three-year
performance period. Such shares shall be delivered in full settlement of the
PSUs in accordance with the PSU Terms and Conditions. Your award will be
forfeited in full, and no shares will be delivered if your employment terminates
before the end of the performance period for any reason other than as provided
in paragraphs 11, 13 and 14.

(c)      All tranches of the 30,000 restricted share units provided for in
paragraph 3(d) that are unvested shall become fully vested on the first day that
you are absent due to a LTD and receiving compensation under a Viacom LTD plan.

15.      Non-Renewal.    If the Company does not extend or renew this Agreement
at the end of the Contract Period and you have not entered into a new
contractual relationship with the Company or Viacom, your continuing employment,
if any, with the Company or Viacom shall be “at-will” and may be terminated at
any time by either party. If the Company or Viacom terminates your employment
during the twelve (12) month period commencing with the last day of the Contract
Period while you are an employee at-will, you shall continue to receive your
Salary (at the rate in effect on the date of such termination) for the balance,
if any, of such twelve (12) month period; provided, however, that you shall not
be entitled to such Salary continuation if the Company terminates your
employment for reasons constituting Cause. You shall be required to Mitigate the
amount of any payment under this paragraph 15.

16.      Severance Plan Election.    In the event that your employment with the
Company terminates pursuant to paragraphs 11 or 15, you may elect to waive all
termination compensation and benefits under this Agreement and instead receive
the severance compensation and benefits provided under the Viacom severance plan
for which you would have been eligible as a non-contractual employee if you had
not entered into this Agreement. If you elect to waive termination compensation
and benefits under this Agreement, all other provisions of this Agreement shall
remain in effect, including, without limitation, paragraphs 6, 7, 8 and 9.



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 12

 

17.      Further Events on Termination of Employment.

(a)      Termination of Benefits.    Except as otherwise expressly provided in
this Agreement, your participation in all Viacom benefit plans and programs
(including, without limitation, medical and dental coverage, life insurance
coverage, vacation accrual, all retirement and the related excess plans, STD and
LTD plans and accidental death and dismemberment and business travel and
accident insurance and your rights with respect to any outstanding equity
compensation awards) shall be governed by the terms of the applicable plan and
program documents, award agreements and certificates.

(b)      Resignation from Official Positions.    If your employment with the
Company terminates for any reason, you shall be deemed to have resigned at that
time from any and all officer or director positions that you may have held with
the Company or Viacom and all board seats or other positions in other entities
to which you have been designated by the Company or Viacom or which you have
held on behalf of the Company or Viacom. If, for any reason, this paragraph
17(b) is deemed insufficient to effectuate such resignation, you hereby
authorize the Secretary and any Assistant Secretary of Viacom Inc. to execute
any documents or instruments which Viacom Inc. may deem necessary or desirable
to effectuate such resignation or resignations, and to act as your attorney-in
fact.

18.      Survival; Remedies.

(a)      Survival.    Your obligations under paragraphs 6, 7, 8 and 9 shall
remain in full force and effect for the entire period provided therein
notwithstanding the termination of your employment for any reason or the
expiration of the Contract Period.

(b)      Modification of Terms.    You and the Company acknowledge and agree
that the restrictions and remedies contained in paragraphs 6, 7, 8 and 9 are
reasonable and that it is your intention and the intention of the Company that
such restrictions and remedies shall be enforceable to the fullest extent
permissible by law. If a court of competent jurisdiction shall find that any
such restriction or remedy is unenforceable, but would be enforceable if some
part were deleted or modified, then such restriction or remedy shall apply with
the deletion or modification necessary to make it enforceable and shall in no
way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

(c)      Injunctive Relief.    The Company has entered into this Agreement in
order to obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 6, 7, 8 and 9 shall
result in irreparable damage to the Company, and, accordingly, the Company may
obtain injunctive and other equitable relief for any breach or threatened breach
of such paragraphs, in addition to any other remedies available to the Company.
To the extent permitted by applicable law, you hereby waive any right to the
posting of a bond in connection with any injunction or other equitable relief
sought by the Company and you agree not to seek such relief in your opposition
to any application for relief the Company shall make.

(d)      Other Remedies.    In the event that you violate the provisions of
paragraphs 6, 7, 8 or 9 at any time during the Non-Competition Period or any
period in which the Company is making payments to you pursuant to this
Agreement, (i) any outstanding stock options or other undistributed equity
awards granted to you by the Company shall immediately be forfeited, whether
vested or unvested; and (ii) the Company’s obligation to make any further
payments or to provide benefits (other than Accrued Compensation and Benefits)
to you pursuant to this Agreement shall terminate. The remedies under this
paragraph 18 are in addition to any other remedies the Company may have against
you, including under



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 13

 

this Agreement or any other agreement, under any equity or other incentive or
compensation plan or under applicable law.

19.      General Provisions.

(a)      Deductions and Withholdings.    In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy the Company may have, to
deduct from any monies otherwise payable to you, all monies and the replacement
value of any property you may owe to the Company at the time of or subsequent to
the termination of your employment with the Company. To the extent any law
requires an employee’s consent to the offset provided in this paragraph and
permits such consent to be obtained in advance, this Agreement shall be deemed
to provide the required consent. Except as otherwise expressly provided in this
Agreement or in any Company benefit plan, all amounts payable under this
Agreement shall be paid in accordance with the Company’s ordinary payroll
practices less deductions and income and payroll tax withholding as may be
required under applicable law. Any property (including shares of Viacom Inc.
Class B Common Stock), benefits and perquisites provided to you under this
Agreement, including, without limitation, COBRA payments made on your behalf,
shall be taxable to you as provided by law.

(b)      Cash and Equity Awards Modifications.    Notwithstanding any other
provisions of this Agreement to the contrary, the Company reserves the right to
modify or amend unilaterally the terms and conditions of your cash compensation,
stock option awards or other equity awards, without first asking your consent,
to the extent that the Company considers such modification or amendment
necessary or advisable to comply with any law, regulation, ruling, judicial
decision, accounting standard, regulatory guidance or other legal requirement
(the “Legal Requirement”) applicable to such cash compensation, stock option
awards or other equity awards, provided that, except where necessary to comply
with law, such amendment does not have a material adverse effect on the value of
such compensation award to you. In addition, the Company may, without your
consent, amend or modify your cash compensation, stock option awards or other
equity awards in any manner that the Company considers necessary or advisable to
ensure that such cash compensation, stock option awards or other equity awards
are not subject to United States federal income tax, state or local income tax
or any equivalent taxes in territories outside the United States prior to
payment, exercise, vesting or settlement, as applicable, or any tax, interest or
penalties pursuant to Section 409A of the Code, the regulations promulgated
thereunder or any related guidance issued by the U.S. Treasury Department. In
addition, if any provision of this Agreement contravenes Section 409A of the
Code, the Company may reform this Agreement or any provision hereof to maintain
to the maximum extent practicable the original intent of the provision without
violating the provisions of Section 409A of the Code.

(c)      Mitigation and Offset.    Where this Agreement requires you to mitigate
(“Mitigate” or “Mitigation”) any payment, you shall be required to seek other
employment. The amount of payments provided in such provision shall be reduced
by any compensation for services earned by you (including as an independent
consultant or independent contractor) from any source in respect of any period
during which the Company is required to make payments to you pursuant to
paragraph 11 or 15 (the “Offset Period”), including, without limitation, salary,
sign-on or annual bonus (regardless of when paid), consulting fees, commission
payments and any amounts the payment of which is deferred at your election, or
with your consent, until after the expiration of the Offset Period, and shall be
further reduced by the present value, as reasonably determined by the Company,
of any long-term compensation you receive that is greater than you likely would
have received from the Company based on the Company’s historic practices,
prorating the value of such long-term compensation over the term of service
required to vest therein. You agree to promptly notify the Company of any
arrangements during the Offset Period in



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 14

 

which you perform services for pay and to cooperate fully with the Company in
determining the amount of any such reduction.

(d)      No Duplicative Payments.    The payments and benefits provided in this
Agreement in respect to the termination of employment and non-renewal of this
Agreement are in lieu of any other salary, bonus or benefits payable by the
Company, including, without limitation, any severance or income continuation or
protection under any Viacom plan that may now or hereafter exist. All such
payments and benefits shall constitute liquidated damages, paid in full and
final settlement of all obligations of Viacom to you under this Agreement.

(e)      Payment of Bonus Compensation.

 

 

(i)

The Bonus for any calendar year under this Agreement shall be payable by
March 15th of the following year.

 

  (ii)

Except as otherwise expressly provided in this Agreement, your Bonus shall be
prorated to apply only to that part of the calendar year which falls within the
Contract Period (a “Pro-Rated Bonus”).

 

  (iii)

Any Bonus or Pro-Rated Bonus payable pursuant to paragraphs 11, 13 or 14 shall
be paid at your Target Bonus amount, adjusted based on the Company Performance
Factor for the relevant year; provided, however, that the Company Performance
Factor shall be deemed to be the Company’s actual performance factor, but not to
exceed 100%.

(f)      Parachute Payment Adjustments.    Notwithstanding anything herein to
the contrary, in the event that you receive any payments or distributions,
whether payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, that constitute “parachute payments” within the meaning
of Section 280G of the Code, and the net after-tax amount of the parachute
payment is less than the net after-tax amount if the aggregate payment to be
made to you were three times your “base amount” (as defined in
Section 280G(b)(3) of the Code) less $1.00, then the aggregate of the amounts
constituting the parachute payment shall be reduced to an amount that shall
equal three times your base amount, less $1.00. The determinations to be made
with respect to this paragraph 19(f) shall be made by a certified public
accounting firm designated by the Company and reasonably acceptable to you.

(g)      Adjustments to Bonuses and Long-Term Incentive
Compensation.    Notwithstanding anything herein to the contrary, the Company
shall be entitled to adjust the amount of any Bonus or any award of long-term
incentive compensation if the financial statements of Viacom or the business
unit on which the calculation or determination of the Bonus or award of
long-term incentive compensation were based are subsequently restated and, in
the judgment of the Company, the financial statements as so restated would have
resulted in a smaller Bonus or long-term incentive compensation award if such
information had been known at the time the Bonus or award had originally been
calculated or determined. In addition, in the event of such a restatement:
(i) the Company may require you, and you agree, to repay to the Company the
amount by which the Bonus as originally calculated or determined exceeds the
Bonus as adjusted pursuant to the preceding sentence; and (ii) the Company may
cancel, without any payment therefor, the portion of any award of long-term
incentive compensation that exceeds the award adjusted pursuant to the preceding
sentence (or, if such portion of an award cannot be canceled because (x) in the
case of stock options or other similar awards, you have previously exercised it,
the Company may required you, and you agree, to repay to the Company the amount,
net of any exercise price, that you



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 15

 

realized upon exercise or (y) in the case of restricted share units or other
similar awards, shares of Class B Common Stock were delivered to you in
settlement of such award, the Company may require you, and you agree to return
the shares of Class B Common Stock, or if such shares were sold by you, return
any proceeds realized on the sale of such shares).

(h)      Mediation.    Prior to the commencement of any legal proceeding
relating to your employment, you and the Company agree to attempt to mediate the
dispute using a professional mediator from the American Arbitration Association
(“AAA”) or the International Institute for Conflict Prevention and Resolution
(“CPR”). Within a period of 30 days after a written request for mediation by
either you or the Company, the parties agree to convene with the mediator, for
at least one session to attempt to resolve the matter. In no event will
mediation delay commencement of any legal proceeding for more than 30 days
absent agreement of the parties or prevent a bona fide application by either
party to a court of competent jurisdiction for emergency relief. The fees of the
mediator and of the AAA or CPR, as the case may be, shall be borne by the
Company.

20.      Additional Representations and Acknowledgments.

(a)      No Acceptance of Payments.    You represent that you have not accepted
or given nor shall you accept or give, directly or indirectly, any money,
services or other valuable consideration from or to anyone other than the
Company or Viacom for the inclusion of any matter as part of any film,
television, internet or other programming produced, distributed and/or developed
by Viacom.

(b)      Viacom Policies.    You recognize that the Company is an equal
opportunity employer. You agree that you shall comply with the Company’s
employment practices and policies, as they may be amended from time to time, and
with all applicable federal, state and local laws prohibiting discrimination on
any basis. In addition, you agree that you shall comply with the Viacom Inc.
Business Conduct Statement and Viacom’s other policies and procedures, as they
may be amended from time to time, and provide the certifications and conflict of
interest disclosures required by the Viacom Inc. Business Conduct Statement.

(c)      No Restriction on Employment.    You represent that (i) you have
disclosed to the Company all employment agreements, covenants and restrictions
to which you are or have been a party; and (ii) you are not subject to any
covenant, agreement or restriction (including, but not limited to, a covenant of
non competition) with or by any third party that would prevent you from
beginning your employment on September 24, 2007 and thereafter performing your
duties and responsibilities for the Company, or would impinge upon, interfere
with, or restrict your ability to perform your duties or responsibilities for
the Company under this Agreement.

21.      Notices.    Notices under this Agreement must be given in writing, by
personal delivery, regular mail or receipted email, at the parties’ respective
addresses shown on this Agreement (or any other address designated in writing by
either party), with a copy, in the case of the Company, to the attention of
Viacom Inc.’s General Counsel. Any notice given by regular mail shall be deemed
to have been given three (3) days following such mailing.

22.      Binding Effect; Assignment.    This Agreement and rights and
obligations of the Company hereunder shall not be assigned by the Company,
provided that the Company may assign this Agreement to any subsidiary or
affiliated company of or any successor in interest to the Company. This
Agreement is for the performance of personal services by you and may not be
assigned by you, except



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 16

 

that the rights specified in Section 13 shall pass upon your death to your
designated beneficiary (or, if there is no such beneficiary, your estate).

23.      GOVERNING LAW AND FORUM.    You acknowledge that this agreement has
been executed, in whole or in part, in New York. Accordingly, you agree that
this Agreement and all matters or issues arising out of or relating to your
employment with the Company shall be governed by the laws of the State of New
York applicable to contracts entered into and performed entirely therein. Any
action to enforce this Agreement shall be brought solely in the state or federal
courts located in the City of New York, Borough of Manhattan.

24.      No Implied Contract.    Nothing contained in this Agreement shall be
construed to impose any obligation on the Company or you to renew this Agreement
or any portion hereof or on the Company to establish or maintain any benefit,
welfare or compensation plan or program or to prevent the modification or
termination of any benefit, welfare or compensation plan or program or any
action or inaction with respect to any such benefit, welfare or compensation
plan or program. The parties intend to be bound only upon full execution of a
written agreement by both parties and no negotiation, exchange of draft, partial
performance or tender of an agreement (including any extension or renewal of
this Agreement) executed by one party shall be deemed to imply an agreement or
the renewal or extension of any agreement relating to your employment with the
Company. Neither the continuation of employment nor any other conduct shall be
deemed to imply a continuing agreement upon the expiration of the Contract
Period.

25.      Entire Understanding.    This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained in
this Agreement, and can be changed only by a writing signed by both parties.



--------------------------------------------------------------------------------

Denise White

September 24, 2007

Page 17

 

Please confirm your understanding of the Agreement by signing and returning all
five (5) copies of this Agreement. This document shall constitute a binding
agreement between us only after it also has been executed by the Company and a
fully executed copy has been returned to you.

 

Very truly yours,

VIACOM INC.

By:

 

  /s/ Thomas E. Dooley                    

 

Thomas E. Dooley

 

Senior Executive Vice President,

Chief Administrative Officer &

Chief Financial Officer

 

ACCEPTED AND AGREED:

  /s/ Denise White                    

Denise White

Dated:                                 



--------------------------------------------------------------------------------

Appendix A

Denise White

c/o Viacom Inc.

1515 Broadway

New York, NY 10036

This General Release of all Claims (this “Agreement”) is entered into by Denise
White (the “Executive”) and Viacom Inc. (the “Company”), 1515 Broadway, New
York, New York, 10036, effective as of                                         .

In consideration of the promises set forth in the letter agreement between the
Executive and the Company, dated September 24, 2007 (the “Employment
Agreement”), the Executive and the Company agree as follows:

1.        Return of Property.    All Company files, access keys and codes, desk
keys, ID badges, computers, records, manuals, electronic devices, computer
programs, papers, electronically stored information or documents, telephones and
credit cards, and any other property of the Company in the Executive’s
possession must be returned no later than the date of the Executive’s
termination from the Company.

2.        General Release and Waiver of Claims.

(a)      Release.    In consideration of the payments and benefits provided to
the Executive under the Employment Agreement and after consultation with
counsel, the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, insurers, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company, its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out of (i) the Executive’s
employment relationship with and service as an employee, officer or director of
the Company, Viacom (as defined in the Employment Agreement) or any subsidiaries
or affiliated companies and the termination of such relationship or service, and
(ii) any event, condition, circumstance or obligation that occurred, existed or
arose on or prior to the date hereof; provided, however, that the Executive does
not release, discharge or waive any rights to (i) payments and benefits provided
under the Employment Agreement that are contingent upon the execution by the
Executive of this Agreement and (ii) any indemnification rights the Executive
may have in accordance with the Company’s governance instruments or under any
director and officer liability insurance maintained by the Company with respect
to liabilities arising as a result of the Executive’s service as an officer and
employee of the Company.

(b)      Specific Release of ADEA Claims.    In further consideration of the
payments and benefits provided to the Executive under the Employment Agreement,
the Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with her termination to consult with an attorney of her
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s

 

A-1



--------------------------------------------------------------------------------

release of claims arising under ADEA, and the Executive has in fact consulted
with an attorney; (ii) the Executive was given a period of not fewer than 21
days to consider the terms of this Agreement and to consult with an attorney of
her choosing with respect thereto; (iii) the Executive knowingly and voluntarily
accepts the terms of this Agreement; and (iv) the Executive is providing this
release and discharge only in exchange for consideration in addition to anything
of value to which the Executive is already entitled. The Executive also
understands that she has seven (7) days following the date on which she signs
this Agreement within which to revoke the release contained in this paragraph,
by providing the Company a written notice of her revocation of the release and
waiver contained in this paragraph.

(c)      No Assignment.    The Executive represents and warrants that she has
not assigned any of the Claims being released under this Agreement. The Company
may assign this Agreement, in whole or in part, to any affiliated company or
subsidiary of, or any successor in interest to, the Company.

3.        Proceedings.    The Executive has not filed, and agrees not to
initiate or cause to be initiated on her behalf, any complaint, charge, claim or
proceeding against the Releasees before any local, state or federal agency,
court or other body relating to her employment or the termination of her
employment, other than with respect to the obligations of the Company to the
Executive under the Employment Agreement (each, individually, a “Proceeding”),
and agrees not to participate voluntarily in any Proceeding. The Executive
waives any right she may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding.

4.        Remedies.    In the event the Executive initiates or voluntarily
participates in any Proceeding, or if she fails to abide by any of the terms of
this Agreement or her post-termination obligations contained in the Employment
Agreement, or if she revokes the ADEA release contained in paragraph 2(b) within
the seven-day period provided under paragraph 2(b), the Company may, in addition
to any other remedies it may have, reclaim any amounts paid to her under the
termination provisions of the Employment Agreement or terminate any benefits or
payments that are subsequently due under the Employment Agreement, without
waiving the release granted herein. The Executive acknowledges and agrees that
the remedy at law available to the Company for breach of any of her
post-termination obligations under the Employment Agreement or her obligations
under paragraphs 2 and 3 herein would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, the Executive acknowledges, consents and agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity or as may otherwise be set forth in the Employment Agreement, the Company
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Executive from breaching her post-termination obligations under the Employment
Agreement or her obligations under paragraphs 2 and 3 herein. Such injunctive
relief in any court shall be available to the Company, in lieu of, or prior to
or pending determination in, any arbitration proceeding.

The Executive understands that by entering into this Agreement she shall be
limiting the availability of certain remedies that she may have against the
Company and limiting also her ability to pursue certain claims against the
Company.

5.        Severability Clause.    In the event any provision or part of this
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Agreement, shall be inoperative.

6.        Nonadmission.    Nothing contained in this Agreement shall be deemed
or construed as an admission of wrongdoing or liability on the part of the
Company.

 

A-2



--------------------------------------------------------------------------------

7.        GOVERNING LAW AND FORUM.    You acknowledge that this agreement has
been executed, in whole or in part, in New York. Accordingly, you agree that
this Agreement and all matters or issues arising out of or relating to your
employment with the Company shall be governed by the laws of the State of New
York applicable to contracts entered into and performed entirely therein. Any
action to enforce this Agreement shall be brought solely in the state or federal
courts located in the City of New York, Borough of Manhattan.

8.        Notices.    Notices under this Agreement must be given in writing, by
personal delivery, regular mail or receipted email, at the parties’ respective
addresses shown on this Agreement (or any other address designated in writing by
either party), with a copy, in the case of the Company, to the attention of
Viacom Inc.’s General Counsel. Any notice given by regular mail shall be deemed
to have been given three (3) days following such mailing.

THE EXECUTIVE ACKNOWLEDGES THAT SHE HAS READ THIS AGREEMENT AND THAT SHE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT SHE HEREBY EXECUTES
THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR
HEREIN VOLUNTARILY AND OF HER OWN FREE WILL.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

VIACOM INC.

By:

 

 

 

Thomas E. Dooley

 

Senior Executive Vice President,

Chief Administrative Officer &

Chief Financial Officer

THE EXECUTIVE

 

Denise White

Dated:

 

 

 

A-3